DETAILED ACTION
Prosecution History
	Claims 1-15 were originally filed.
	Claims 1, 6, and 11 have since been amended.
	Claims 1-15 are pending and allowed.

Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Guan et al. CN 104766058.
Guan discloses a system and method for obtaining lane lines for a vehicle. Road data is collected in the form of at least 2-dimensional image data and 3-dimensional point cloud data. Machine learning is used to recognize the lane line in the 2-d image data based on the spatial relation between the 2-dimensional image data and 3-dimensional point cloud data. The lane line data is then converted into a 3-d lane line for use by the vehicle. 
As to independent claims 1, 6, and 11, the prior art of record fails to teach or suggest the following claimed subject matter:
“determining three-dimensional coordinates of the at least one target road traffic marking based on the spatial position relation of the two-dimensional streetscape image and the three-dimensional point cloud”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668